Citation Nr: 1022841	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder, to include on a secondary basis.

2.  Entitlement to service connection for migraine headaches, 
to include on a secondary basis.

3.  Entitlement to service connection for curvature of the 
spine, to include on a secondary basis.

4.  Entitlement to service connection for tinnitus, to 
include on a secondary basis.

5.  Entitlement to an effective date for an award of service 
connection for muscle pain of the head and neck muscles, 
prior to June 24, 2004.

6.  Entitlement to an initial evaluation in excess of 20 
percent for muscle pain of the head and neck muscles.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the Veteran's claim for service connection for muscle 
pain of the head and neck muscles.  A 20 percent evaluation 
was assigned, effective June 24, 2004.  This rating action 
also denied the Veteran's claims for service connection for a 
chronic sleep disorder, migraine headaches, curvature of the 
spine and tinnitus.

The issues of entitlement to service connection for a chronic 
sleep disorder, migraine headaches, curvature of the spine 
and tinnitus, all to include on a secondary basis, and the 
claim for an initial evaluation in excess of 20 percent for 
muscle pain of the head and neck muscles, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.  VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The first correspondence indicating an intent to request 
compensation benefits for muscle pain of the head and neck 
muscles was received on October 28, 1998.


CONCLUSION OF LAW

The criteria for an effective date of October 28, 1998, for 
an award of service connection for muscle pain of the head 
and neck muscles have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in February and August 2005 letters, issued 
prior to the rating decision on appeal, the VA provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for service connection, 
to include what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The Veteran was also informed of the 
information and evidence needed to establish a disability 
rating and effective date in a March 2006 letter.  The case 
was last readjudicated in May 2007.

In any event, the claim for an earlier effective date arises 
from the initial award of service connection for the 
Veteran's service-connected muscle pain of the head and neck 
muscles.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and the 
reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, the Veteran has been represented by an 
attorney during the course of the claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
dated entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record discloses that the Veteran originally submitted a 
claim for service connection for temporomandibular joint pain 
in July 1991, and the RO denied the claim in January 1993.  A 
hearing officer granted service connection in March 1996, 
effective July 1993.  The Veteran appealed the evaluation 
assigned and a compensable rating was awarded in a February 
1997 rating decision.  That same month, the Veteran indicated 
that the evaluation assigned granted all benefits he was 
seeking on appeal.  By rating action dated January 1998, the 
RO concluded that there was clear and unmistakable error in 
the March 1996 determination of the hearing officer, and 
assigned June 1991 as the effective date for the award of 
service connection for temporomandibular joint dysfunction.  

While the Veteran's claim for service connection for 
temporomandibular joint dysfunction was being developed, the 
Veteran was afforded a VA dental examination in November 
1992.  That examination demonstrated that the pterygoid 
muscles were tender when palpated.

VA outpatient treatment records dated from October 1992 to 
January 1993 reflected tenderness in the pterygoids.  He was 
treated with moist heat, Ibuprofen and a splint.  He received 
a Marcaine injection to the masseter muscle and the lateral 
pterygoid in September 1992.  A VA dental examination in 
April 1995 discloses the Veteran also reported neck pain.  

The Veteran was again afforded a VA dental examination in 
December 1996.  It was noted he had received Marcaine 
injections to try to block and eliminate some of the muscle 
spasms he was having at that time and continued to have.  
When the examiner palpated the muscles of the head and neck, 
the temporalis muscles were very tender; the masseter muscle 
on the right was extremely painful; and the right lateral 
pterygoids were extremely painful.  The diagnoses included 
severe muscle spasms of various head and neck muscles.

In an October 1998 statement, the Veteran noted that the 
evaluation assigned for his service-connected 
temporomandibular joint dysfunction did not take into account 
all the muscular problems resulting from temporomandibular 
joint syndrome.  He argued that he should be rated under 
Diagnostic Codes 5322, 5325.

The October 1998 statement clearly reflects the Veteran's 
request for compensation for muscle disability.  That claim 
remained pending until service connection was awarded in the 
February 2006 rating decision.  Thus, the Board concludes 
that October 28, 1998 is the appropriate effective date for 
the award of service connection for muscle pain of the head 
and neck muscles.  

While the Veteran complained of muscle or neck pain in 
evidence dating prior to October 1998, the mere mention of a 
disability in the medical evidence is not, in and of itself, 
sufficient to establish an intent to claim service connection 
for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35, 
(1998) ("The mere presence of *** medical evidence does not 
establish an intent on the part of the veteran to seek 
[disability benefits]."); see also Criswell v. Nicholson, 20 
Vet. App. 501, 504 (2006); 38 C.F.R. § 3.155(a) (2009).  

In summary, the Veteran's correspondence received on October 
28, 1998 constitutes the first claim for compensation for 
muscle disability.  However, the preponderance of the 
evidence is against the assignment of an effective date prior 
to that date.


ORDER

An effective date of October 28, 1998, for an award of 
service connection for muscle pain of the head and neck 
muscles is granted.  



REMAND

The Veteran also asserts that service connection is warranted 
for chronic sleep disorder, migraine headaches, curvature of 
the spine, and tinnitus, all to include as secondary to his 
service-connected temporomandibular joint dysfunction.  

On VA dental examination in December 1996, the examiner 
referred to sleep problems the Veteran experienced due to 
pain, apparently from his jaw.  The same examiner noted in 
June 2005 that the pain from the Veteran's temporomandibular 
joint disorder affected his sleep.  The Veteran testified 
before a Veterans Law Judge in June 2004 that he had 
difficulty falling asleep.  He asserted he was told by oral 
surgeons and dentists that this was related to the muscles in 
his neck and jaw.  

The Veteran reported headaches when examined by the VA in 
November 1992, April 1995 and again in December 1996.  On the 
June 2005 VA dental examination, the examiner indicated the 
headaches the Veteran had related to temporomandibular joint 
dysfunction were in the temporal areas and the back of the 
neck.  

With respect to tinnitus, the Board notes that the Veteran 
reported he had constant ringing in his ears on the December 
1996 VA dental examination.  He seemed to indicate that the 
complaints of ringing in the ears began after he developed 
problems relating to the temporomandibular joint.  

Finally, the Veteran testified before a Veterans Law Judge in 
June 2004 that he had curvature of the spine associated with 
his temporomandibular joint problems.  

The record reflects that the Veteran has not been afforded an 
examination to determine if these problems are related to his 
service-connected temporomandibular joint dysfunction.

The regulations provide that service connection is warranted 
for disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  38 C.F.R. § 3.310(a) (2009).

In addition, the Veteran claims that a higher rating should 
be assigned for muscle pain of the muscles of the head and 
neck.  The record reflects that the Veteran has not been 
recently examined to evaluate the severity of this 
disability. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, both VA and private, 
from whom he has received treatment for a 
sleep disorder, migraine headaches, 
curvature of the spine, and tinnitus, 
since his discharge from service, and for 
muscle pain of the head and neck muscles 
since October 1998.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran which are not 
duplicates of records already contained 
in the claims file.

2.  The Veteran should then be afforded a 
VA ear examination to determine the 
nature of the Veteran's claimed tinnitus 
and to obtain an opinion as to whether 
the disorder is possibly related to the 
Veteran's service-connected 
temporomandibular joint dysfunction.  All 
necessary tests should be performed.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should furnish an opinion concerning 
whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability) that any current tinnitus is 
caused by or aggravated (permanent 
worsening of the underlying disorder 
beyond natural progress) by his service 
connected temporomandibular joint 
dysfunction.  If aggravation is shown, 
the examiner should attempt to quantify 
the degree of aggravation if possible.  
The rationale for any opinion should be 
set forth.  

3.  The Veteran should be afforded a VA 
neurological examination to determine the 
nature of the Veteran's claimed migraine 
headaches and to obtain an opinion as to 
whether the disorder is possibly related 
to the Veteran's service-connected 
temporomandibular joint dysfunction.  All 
necessary tests should be performed.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should determine whether the Veteran 
suffers from migraine headaches as 
opposed to other types of headaches.  
Thereafter, the examiner should furnish 
an opinion concerning whether it is more 
likely, less likely, or at least as 
likely as not (50 percent probability), 
the Veteran's claimed headaches are 
caused by or aggravated (permanent 
worsening of the underlying disorder 
beyond natural progress) by his service 
connected temporomandibular joint 
dysfunction.  If aggravation is shown, 
the examiner should attempt to quantify 
the degree of aggravation if possible.  
The rationale for any opinion should be 
set forth.  

4. The Veteran should be afforded a VA 
spine examination to determine the nature 
of the Veteran's claimed curvature of the 
spine and to obtain an opinion as to 
whether the disorder is possibly related 
to the Veteran's service-connected 
temporomandibular joint dysfunction.  All 
necessary tests should be performed.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should determine whether the Veteran 
suffers from a spinal curvature.  
Thereafter, the examiner should furnish 
an opinion concerning whether it is more 
likely, less likely, or at least as 
likely as not (50 percent probability), 
the Veteran's claimed spinal curvature, 
if present, is caused by or aggravated 
(permanent worsening of the underlying 
disorder beyond natural progress) by his 
service connected temporomandibular joint 
dysfunction.  If aggravation is shown, 
the examiner should attempt to quantify 
the degree of aggravation if possible.  
The rationale for any opinion should be 
set forth.  

5.  The Veteran should be afforded a VA 
respiratory examination for sleep 
disorders to determine the nature of any 
sleep disorder and to obtain an opinion 
as to whether any diagnosed sleep 
disorder is possibly related to the 
Veteran's service-connected 
temporomandibular joint dysfunction.  All 
necessary tests should be performed.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should determine whether the Veteran 
suffers from a diagnosed sleep disorder.  
Thereafter, the examiner should furnish 
an opinion concerning whether it is more 
likely, less likely, or at least as 
likely as not (50 percent probability), 
the Veteran's claimed sleep disorder is 
caused by or aggravated (permanent 
worsening of the underlying disorder 
beyond natural progress) by his service 
connected temporomandibular joint 
dysfunction.  If aggravation is shown, 
the examiner should attempt to quantify 
the degree of aggravation if possible.  
The rationale for any opinion should be 
set forth.  

6.  The Veteran should also be afforded a 
VA muscle examination to determine the 
nature and severity of his service-
connected muscle pain of the head and 
neck muscles.  All pertinent findings 
should be records, and all necessary 
tests should be performed.  

7.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


